Citation Nr: 1225116	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  03-25 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to July 1986, with an additional four years, two months, and 20 days of active service prior to September 24, 2002, to include active duty for training (ACDUTRA) from August 1976 to December 1976 and from August 1977 to December 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for a back condition.  

In October 2004, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The Board remanded the claim for service connection for a lumbar spine disability for further development in December 2004, December 2007, and March 2010.

In a November 2010 decision, the Board denied service connection for a lumbar spine disability.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand the November 2010 Board decision, and returned this matter to the Board for further proceedings consistent with the Joint Motion.  
  
In addition, subsequent to the November 2010 Board decision and August 2011 Joint Motion and Order, additional relevant evidence was added to the claims file which has not been considered by the Agency of Original Jurisdiction (AOJ) in the first instance.  While this evidence is potentially pertinent to the claim on appeal, as the claim is being remanded, the AOJ will have the opportunity to consider this evidence on remand.  See 38 C.F.R. § 20.1304 (2011).

As a final preliminary matter, the Board notes that, in January 1987, the Veteran filed a claim for service connection for a defective root canal.  The record currently before the Board does not reflect that this claim has been adjudicated.  Additionally, in October 2002, the Veteran filed a claim for service connection for allergic rhinitis/sinusitis, dermatitis, an eye disability, and a systolic murmur/heart disability.  Despite the fact that the Board has previously referred these claims to the AOJ for appropriate action, the record does not reflect that these claims have yet been adjudicated.  In addition to the foregoing, in October 2005, the Veteran submitted a claim for service connection for conjunctivitis, glaucoma, heart disease, and arthritis/joint pain, to include in the neck, shoulders, upper arms, wrists, and knees.  While, as indicated above, she had previously raised claims for service connection for an eye disability and a heart disability, the record does not reflect that the AOJ has adjudicated her claim for service connection for arthritis/joint pain, to include in the neck, shoulders, upper arms, wrists, and knees.  

The issues of entitlement to service connection for a defective root canal; allergic rhinitis/sinusitis; dermatitis; an eye disability, to include conjunctivitis and/or glaucoma; a systolic murmur/heart disability; and arthritis/joint pain, to include in the neck, shoulders, upper arms, wrists, and knees have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the record reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

As an initial matter, the Board notes that the record reflects that there are outstanding VA treatment records which are potentially pertinent to the claim on appeal.  In this regard, the record currently before the Board includes treatment records from the Atlanta VA Medical Center (VAMC), dated from July 2001 to October 2003.  In an April 2004 letter, Dr. A.M., from the Atlanta VAMC, wrote that the Veteran was a patient and had chronic back syndrome which very likely dated back to her military service.  In an April 2009 letter, Dr. A.M. again stated that the Veteran was a patient in primary care at the VAMC and opined that her chronic back pain syndrome started during her military service as she was treated for this condition and it had subsequently become worsened and aggravated. 

The Veteran was afforded a VA examination to evaluate her claimed lumbar spine disability in September 2009.  The examiner indicated that he had reviewed the Veteran's claims file and her clinical file at the Atlanta VAMC.  The examiner stated that the Veteran had a documented notation regarding her back when she came to the VAMC in 2002; however, on reviewing the records, there was one mention of back pain over the years, and then there were current records which were sequential from 2003, in which the back was mentioned from time to time, although not as the primary cause of her visiting the VAMC.  The Veteran reported that she was currently under the care of VA and a chiropractor, and treatment for her back included Tramadol, which she obtained from VA.  

The foregoing letters from Dr. A.M. and the September 2009 VA examination report indicate that records of VA treatment, dated after October 2003, are available.  As any records of VA treatment since October 2003 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  While, during the September 2009 VA examination, the Veteran reported that she was currently receiving treatment for her back from the VAMC and a chiropractor, such chiropractic treatment records are not currently of record.  On remand, the AMC/RO should ask the Veteran to identify the chiropractor from whom she was receiving treatment for her back at the time of the September 2009 VA examination, and should take appropriate actions to obtain any identified records.  

While, as indicated above, the Veteran was afforded a VA examination to evaluate her claimed lumbar spine disability in September 2009, in light of the fact that the claim is being remanded to obtain outstanding treatment records, and, for the reasons set forth below, the Board finds that an additional medical examination and opinion would be helpful in resolving the claim on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this regard, the Veteran asserts that her current lumbar spine disability is related to an injury incurred during service; specifically, a fall onto a table in 1986.  

Available service treatment records reflect that, in May 1986, the Veteran presented with complaints of bilateral low back pain for one month.  She denied trauma, but reported increased exercise and stated that her pain increased with exercise.  The assessment following examination was musculoskeletal low back pain secondary to obesity and exercise.  The Veteran was given Motrin and recommended to decrease exercise.

The Veteran has submitted lay statements in support of her assertion that her current lumbar spine disability is related to her claimed in-service injury.  

In this regard, in a May 2004 statement, a friend of the Veteran, A.M.J., reported that, during military service, the Veteran had complained to her that she had fallen on a table at work and injured her back.  The friend further stated that the Veteran reported that lifting heavy paper boxes twisting her back caused "excruciating pain in the lower part of her back" which made it "very difficult for her to walk or sit."  Also in a May 2004 statement, another friend of the Veteran, C.S.J., reported that the Veteran complained of back symptoms many times during military service.

During the October 2004 hearing, the Veteran stated that she injured her back during military service when she fell off a ladder onto a table.  She reported that she sought treatment about 48 hours later, and was given Motrin or Tylenol as treatment.  The Veteran's representative cited the May 1986 service treatment record as evidence in support of the Veteran's reported treatment.  The Veteran reported that after her injury she sought further treatment for her back complaints while in service, but that the records were missing.  She stated that since the in-service injury she had "always had problems."

In the November 2010 decision, the Board noted that the Veteran is competent to report that she experienced an in-service injury and that she has had continuity of symptomatology from the time of the injury until the present.  Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  In the November 2010 decision, the Board found the Veteran's lay testimony not to be credible, as it was not consistent with the contemporary evidence of record.  In this regard, the Board noted that, while the Veteran complained of, and received treatment for, back pain in May 1986, that report contradicted her reported history on multiple points.  

First, the Veteran had consistently stated that the back injury began after she fell off a ladder while lifting objects, landing on her back on a table; however, the May 1986 service treatment record reflects that the Veteran specifically denied experiencing any trauma and reported that her pain was aggravated by exercise.  Furthermore, after physical examination, the medical examination gave an assessment of back pain which was specifically found to be secondary to obesity and exercise, not a traumatic fall or any other incident remotely similar to the event described by the Veteran.  

Second, in the October 2004 hearing before the Board, the Veteran stated that she sought treatment about 48 hours after her reported injury; however, the May 1986 service treatment record reflects that the Veteran stated that her back pain had begun one month before.  Additionally, the Board noted that, during the October 2004 hearing, the Veteran also stated that she sought further in-service treatment for her back after the reported injury.  The Board noted that the medical evidence of record showed that the Veteran visited sick call twice during the time between her May 1986 treatment for low back pain and her July 1986 discharge from service, on June 2, 1986, and June 16, 1986, but these records made no mention of any back symptoms.

In the November 2010 decision, the Board went on to state that the Veteran's statements were similarly inconsistent with the post-service medical evidence.  In this regard, the Board noted that the Veteran had reported that her back pain continued from the time of her initial in-service injury to the present.  However, during VA treatment in July 2001, the Veteran denied arthralgia, muscle pain, and joint pain, and no musculoskeletal abnormalities were noted on physical examination.  In August 2001, when asked about the locations where she was experiencing pain, the Veteran did not list her back.  In November 2001, the Veteran reported that she had experienced back pain "for a couple days" after moving furniture. In March 2002, the Veteran was again asked about the locations where she was experiencing pain, and again she did not list her back.  Accordingly, the Board found that the contemporary medical evidence of record contradicted the Veteran's claim that she experienced back pain continuously from the time of her in-service injury.  Based on the foregoing, the Board found the Veteran's lay statements not credible, as they were inconsistent with, and sometimes contradicted by, the contemporaneous medical evidence of record.  

In the November 2010 decision, the Board addressed the lay statements submitted in support of the Veteran's claim; however, the Board found that these statements simply reported that the Veteran told her friends about her reported in-service injury and did not state that her friends witnessed the injury themselves.  As the Board had found the Veteran's lay statements not to be not credible with respect to the claimed in-service injury, it found that the statements of her friends were similarly not credible, as they were based on the Veteran's reported history.

In the August 2011 Joint Motion, the parties found that, with regard to assessing the credibility of the lay statements, the Board had failed to note that these statements appeared to be relating to the Veteran's contemporaneous reports of symptomatology during service.  See Joint Motion, at p. 1.  The parties found that the Board's failure to address these lay statements as potential evidence of low back symptoms during service was error.  See Joint Motion, at p. 2.  The parties went on to note that, while the Board had analyzed the submitted lay statements as evidence regarding the Veteran's claimed in-service injury, it had not addressed the May 2004 report of A.M.J., that the Veteran's lifting heavy boxes twisting her back caused excruciating pain, as a potential cause of her current disability.  

Subsequent to the August 2011 Joint Motion, the Veteran submitted a September 2011 statement in which C.S. stated that the Veteran had complained regarding injuring her back in 1986 and had continued to complain over the years, to the present.  C.S. added that, over the years, she had personally observed the Veteran having more difficulty with her back, mobility, and walking.  A.M.J. submitted a second statement in support of the Veteran's claim in September 2011.  A.M.J. stated that she remembered the Veteran's 1986 accident involving her back, which caused her problems at work, as she was unable to stand, twist, or bend.  She added that she and the Veteran had stayed in touch over the years, and the Veteran had continued to complain to her about her back ailments and pains from the time of her accident to the present.  The September 2011 lay statements continue to note the Veteran's reports regarding back pain; however, despite the fact that A.M.J. stated that she remembered the Veteran's 1986 accident involving her back, she did not say that she actually witnessed such accident.  

For the reasons outlined in the November 2010 decision, the Board finds that the Veteran's reports regarding her claimed in-service injury and continuity of symptomatology of symptoms since service are inconsistent with other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board may find lay evidence lacks credibility due to inconsistent statements).  The Board has considered that, in October 2011, the Veteran asserted that she was fatigued, tired, rundown, and stressed when she initially sought VA treatment, and was not making good decisions when she checked every box not applicable, none, or no, as she just wanted to talk to the doctor so she could feel better.  Moreover, in a May 2012 statement, the Veteran addressed the inconsistencies in her statements provided to VA, and reported that when she first presented for treatment at the Atlanta VAMC she needed medical attention for pressing medical concerns, like why she was so tired.  She added that she had not seen a doctor in a long time and answered almost all questions "no" as an automatic response.  In regards to her service treatment record reflecting that she told the Air Force physician that she did not suffer back trauma, she stated that she probably did not understand what the word "trauma" was at that time and added that she was trying to get some pain pills to help her through another day.  She stated that this was likely the reason for her not telling everything that happened to her to the doctor.  

However, to the extent that these statements are offered to explain the inconsistencies between the Veteran's reported continuity of back pain since service and the post-service medical evidence, the Board notes that, despite not reporting back pain during treatment in August 2001 and March 2002, the Veteran did affirmatively report pain in other locations on each of those dates.  Moreover, even if she had not specifically understood what the word "trauma" meant at the time of her May 1986 treatment, at that time, the Veteran reported that she had increased her exercise, and so it is reasonable to believe that she also would have reported hurting her back when falling.  The Board finds the contemporaneous medical evidence more probative the October 2011 and May 2012 statements submitted by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Nevertheless, despite finding that the Veteran's reports regarding her claimed in-service injury and continuity of symptomatology of symptoms since service are inconsistent with other evidence of record, the May 2004 and September 2011 lay statements do support the Veteran's reports regarding back pain during service.  

In addition to the foregoing lay statements, as noted above, Dr. A.M. of the Atlanta VAMC has submitted two statements in support of the claim for service connection for a lumbar spine disability.  In his April 2004 letter, Dr. A.M. wrote that the Veteran had chronic back syndrome which very likely dated back to her military service.  In his April 2009 letter, Dr. A.M. opined that the Veteran's chronic back pain syndrome started during her military service as she was treated for this condition and it had subsequently become worsened and aggravated.  In September 2011 a private chiropractor, A.A., wrote that the Veteran had been his patient in 1996, at which time she was treated for pain in multiple locations, including her low back.  The chiropractor added that the Veteran was injured in the military in 1986.  He stated that he did not have records since his move from Georgia to California in 2006, but that, in his professional opinion, the Veteran's injuries could likely be from the incident in which she had a serious fall while in the Air Force.  In December 2011 another private chiropractor, K.R.W., wrote that the Veteran had been seen in September 2010 for evaluation of multiple complaints, including back pain, which she related to a fall which occurred in May 1986 when she fell off a ladder onto a table at work, injuring her back.  The chiropractor opined that the results of his examination and X-ray findings revealed that it was as likely as not that the Veteran's injuries were a direct result of her fall, and were not related to obesity.  

As indicated above, the Veteran was afforded a VA examination to evaluate her claimed lumbar spine disability in September 2009.  Following examination, the physician noted that there was evidence that the Veteran had an episode of low back pain during service in 1986; however, this was characterized as being secondary to obesity and overuse, although the Veteran did mention an injury.  The physician commented that there was no evidence that, after the Veteran left service, she had chronic back pain.  He noted that the Veteran had reported that she had occasionally sought medical advice, but that there was no documentation of this until she came to the Atlanta VAMC in 2001.  He further observed that she had worked as a secretary for a medical school dean for seven years and, after that, did various jobs; hence, she had been able to carry out significant occupations.  The physician added that X-rays taken on the date of the VA examination revealed a well-maintained back with minimal findings and certainly within the expectation of a person who is 51 years old.  The diagnosis was low back strain with minimal disability.  The physician opined that the Veteran's low back strain was less likely than not the result of the one episode of low back pain described in her military service records and it was not attributable to her period of service.  

Despite providing the aforementioned opinion, the VA examiner did not specifically consider or address the April 2004 or April 2009 opinions from Dr. A.M., nor did he consider and address the lay statements submitted in support of the claim for service connection.  While the April 2004 letter from Dr. A.M. suggests a nexus between the Veteran's lumbar spine disability and service, it is simply too speculative to establish a nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Similarly, while the September 2011 opinion from A.A. also suggests a nexus between the Veteran's claimed lumbar spine disability and service, this opinion is also too speculative to establish a nexus.  

Additionally, while the April 2009 opinion from Dr. A.M. suggests a nexus between the Veteran's lumbar spine disability and service, and Dr. A.M. stated that he had reviewed all of the Veteran's medical records, it is not clear that Dr. A.M. reviewed all the evidence of record, including the Veteran's service treatment records, prior to rendering his opinion.  A review of the claims file is not a mandatory prerequisite for providing an adequate opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, the Board concludes that, in this case, a complete review of the claims file, including the available service treatment records, would be helpful in adjudicating this claim.  Further, while K.R.W. opined in December 2011 that the results of his examination and X-ray findings revealed that it was as likely as not that the Veteran's injuries were a direct result of her fall, and were not related to obesity, he did not provide a rationale for his conclusion and, therefore, his opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").
 
In light of the evidence of record, and the fact that the claim must be remanded to obtain outstanding VA treatment records, the Board finds that the AMC/RO should obtain a supplemental medical opinion so that the physician can review the record, including the aforementioned private opinions and lay statements, and provide an opinion as to whether the Veteran has any current lumbar spine disability related to service.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992) (holding that the veteran is entitled to a thorough examination which takes into account all relevant background information, including prior medical evidence).  

The AMC/RO should arrange for the Veteran to undergo VA examination only if the physician who conducted the September 2009 VA examination is not available, or the designated physician is unable to provide the requested opinion without examining the Veteran.

In rendering this opinion, the physician should consider any injuries to the back not incurred during service.  In this regard, although difficult to decipher, a September 2010 record of private chiropractic treatment appears to reflect that the Veteran was involved in motor vehicle accidents in 1976 and 1987.  
 
Finally, as noted in the introduction, subsequent to the November 2010 Board decision and August 2011 Joint Motion and Order, additional relevant evidence was added to the claims file which has not been considered by the AOJ in the first instance.  In readjudicating the claim on remand, the AMC/RO should consider and address all evidence added to the record since issuance of the August 2010 supplemental statement of the case (SSOC).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her claimed lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  A specific request should be made for records of treatment from the Atlanta VAMC, dated since October 2003.

The Veteran should be asked to identify the chiropractor from whom she was receiving treatment for her back at the time of the September 2009 VA examination.  If the Veteran identifies this provider, the AMC/RO should take necessary actions to obtain treatment records from this chiropractor.  

2.  After all available records have been associated with the claims file or Virtual VA e-folder, forward the claims file to the physician that conducted the September 2009 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current lumbar spine disability which was incurred or aggravated as a result of active service.  

The physician is advised that, for the purposes of rendering this opinion, the Board finds the Veteran's reports of back pain during service (although not the specifically reported 1986 injury), to be credible.  

In rendering the requested opinion, the physician should consider and address the April 2004 and April 2009 opinions of Dr. A.M., the September 2011 opinion of A.A., and the December 2011 opinion of K.R.W. (discussed above).  

The physician should also consider and address the May 2004 and September 2011 lay statements (discussed above) (including A.M.J.'s May 2004 statement that the Veteran reported that lifting heavy paper boxes twisting her back caused "excruciating pain in the lower part of her back").  

The physician should also clarify whether the Veteran incurred a back injury at any time other than during service (as suggested by the September 2010 private chiropractic treatment record which appears to reflect that the Veteran was involved in motor vehicle accidents in 1976 and 1987).  If so, any such injury should be considered by the physician in rendering his opinion.  

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After ensuring that the development is complete, re-adjudicate the claim, considering all evidence added to the record since issuance of the August 2010 SSOC.  If not fully granted, issue an SSOC before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



